Case 1:17-cr-00548-PAC Document 297.., Filed’ 92/03/20 «Page 1 of, 2

   
 

UNITED STATES DISTRICT COURT i"
SOUTHERN DISTRICT OF NEW YORK

i
4
4
t

 

 

— X |
UNITED STATES OF AMERICA
S-2 17 Cr. 548 (PAC)
“Y=
ORDER
JOSHUA ADAM SCHULTE,
Defendant.
-- ---- ----X

HONORABLE PAUL A. CROTTY, United States District Judge:

This order addresses two motions filed on January 30 and January 31, 2020 respectively.

First, on January 30, 2020, the defendant filed a motion to preclude a demonstrative
exhibit to be used during the testimony of Paul Rosenzweig, an expert on Wikileaks. (Dkt. 290.)
The motion is denied. The Court adopts the Government’s proposed modifications to the
demonstrative exhibit, as set forth in the Government’s letter dated January 31, 2020. (See Dkt.
291.) As per the Court’s Order on the motion in limine, the Court will provide a limiting
instruction to the jury. (See Dkt. 256.)

Second, in connection with the Classified Information Procedures Act (““CIPA”) Section
6(c) proceedings, the Government seeks to introduce certain exhibits into evidence without
altering the classification status pursuant to Section 8(a) of the CIPA. 18 U.S.C. App. II, at §
8(a). The Court ordered the Government to address the factors in Waller vy. Georgia, 467 US.
39, 44 (1984). (See Dkt. 294.) The Government submitted a classified motion on January 31,
2020 addressing the Waller factors.

The Court grants the Government’s motion to introduce the Wikileaks leak exhibit and

log files as classified exhibits. Section 8(a) of the CIPA permits the Government to introduce an

 
Case 1:17-cr-00548-PAC Document 297 Filed 02/03/20 Page 2 of 2

exhibit without altering its classification status. 18 U.S.C. App. ID, at § 8(a). An opinion
addressing Waller will follow.
CONCLUSION
Accordingly, the Defendant’s motion is denied. The Government’s classified motion is

granted. The Clerk of the Court is directed to terminate the motion at Docket 290,

Dated: New York, New York
February 3, 2020

SO ORDERED

[ad Meth

PAUL A. CROTTY
United States District Judge
